USDC IN/ND case 3:20-cv-00232-RLM-MGG document 11 filed 05/14/20 page 1 of 10




               IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION
______________________________________________
FERNANDO BAHENA, FORTUNADA RAMIREZ, )
and HORACIO SANCHEZ, Individually and on       )
Behalf of All Those Similarly Situated,        )
                                               ) Case No:
Plaintiffs,                                    ) 3:20-cv-00232-RLM
                                               )
v.                                             )
                                               )
SUN & CHANG, Inc., Geo DA, Inc., and KUANG     )
N. CHANG, Jointly and Severally,               )
                                               )
Defendants.                                    )
______________________________________________)

             AMENDED COLLECTIVE ACTION COMPLAINT
                      (Jury Trial Demanded)

      Plaintiffs, Fernando Bahena, Fortunada Ramirez, and Horacio Sanchez,

individually and on behalf of all others similarly situated, upon personal knowledge

as to themselves and upon information and belief as to other matters, allege as

follows:

                          NATURE OF THE ACTION

1.    Defendants operate a Chinese restaurant in two locations, doing business as



                                         1
USDC IN/ND case 3:20-cv-00232-RLM-MGG document 11 filed 05/14/20 page 2 of 10




Jade Garden Restaurant in both locations.

2.    Plaintiffs were employed by Defendants and not paid overtime wages, despite

working in excess of 40 hours throughout their employment.

3.    The exact number of employees who have suffered the same unpaid overtime

wage injury as Plaintiffs, and have yet to receive redress is unknown at this time.

4.    Plaintiffs bring this action on behalf of themselves and all other similarly

situated employees of Defendants, to recover unpaid overtime premium pay, owed

to them pursuant to the Fair Labor Standards Act (FLSA), 29 U.S.C. §§ 201 et seq.,

and supporting regulations.

                         JURISDICTION AND VENUE

5.     This Court has subject matter jurisdiction over this matter pursuant to 28

U.S.C. §§ 1331, 1337, 1343. In addition, the Court has jurisdiction over Plaintiffs’

claims under the FLSA pursuant to 29 U.S.C. § 216(b).

6.    Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a

substantial part of the events or omissions leading to this claim occurred while

Plaintiffs performed work at Defendant Sun & Chang, Inc.’s principal place of

business, located at 920 Johnson Street, Elkhart, Indiana 46514, which is in Elkhart


                                          2
USDC IN/ND case 3:20-cv-00232-RLM-MGG document 11 filed 05/14/20 page 3 of 10




County, and Geo DA, Inc.’s principal place of business located at 1308 S. Nappanee

Street, Elkhart, Indiana 46514, which is in Elkhart County. Therefore, venue is

proper in the South Bend Division of the Northern District of Indiana.

7.     This Court is empowered to issue a declaratory judgment pursuant to 28

U.S.C. §§ 2201 and 2202.

                                 THE PARTIES

      Plaintiffs:

8.     Plaintiff, Fernando Bahena, was at all relevant times, an adult individual

residing at 3407 D Lane, Elkhart, Indiana 46517, which is in Elkhart County.

9.    Plaintiff, Fortunada Ramirez, was at all relevant times, an adult individual

residing at 3407 D Lane, Elkhart, Indiana 46517, which is in Elkhart County.

10.   Plaintiff, Horacio Sanchez, was at all relevant times, an adult individual

residing at 2014 Roys Avenue, Elkhart, Indiana 46516, which is in Elkhart County.

      Defendants:

11.   Defendant Sun & Chang, Inc. is an active Indiana corporation. Its principal

place of business is 920 Johnson Street, Elkhart, Indiana 46514, which is in Elkhart

County.


                                         3
USDC IN/ND case 3:20-cv-00232-RLM-MGG document 11 filed 05/14/20 page 4 of 10




12.   Defendant Geo DA, Inc. is an active Indiana corporation. Its principal place

of business is 1308 S. Nappanee Street, Elkhart, Indiana 46514, which is in Elkhart

County.

13.   Upon information and belief, Defendant Kuang N. Chang is an owner, officer,

director and/or managing agent of both Sun & Chang, Inc. and Geo DA, Inc., and

his address is unknown at this time.

14.   Kuang N. Chang (the “Individual Defendant”) participated in the day-to-day

operations of Sun & Chang, Inc. and Geo DA, Inc. (the “Corporate Defendants”),

and acted intentionally and maliciously. The Individual Defendant is considered an

“employer” pursuant to the FLSA, 29 U.S.C. § 203(d), and the regulations

promulgated under 29 C.F.R. § 791.2, and is jointly and severally liable with the

Corporate Defendants.

15.   Upon information and belief, the Individual Defendant jointly set the unlawful

payroll policies complained of in this complaint for the Corporate Defendant.

16.   At all relevant times, Defendants have been employers of Plaintiff, and/or

joint employers within the meaning of the FLSA.

17.    Upon information and belief, at all relevant times, Defendants have had gross


                                         4
USDC IN/ND case 3:20-cv-00232-RLM-MGG document 11 filed 05/14/20 page 5 of 10




revenues in excess of $500,000, within the meaning of 29 U.S.C. § 203(s)(1)(A)(ii).

18.   Additionally, upon information and belief, at all relevant times, Defendants

have had employees handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce by any person, in that they

operate a restaurant that utilizes cooking equipment and materials, such as: stoves,

ovens, fryers, and vegetables and meats, produced and moved in interstate commerce

outside of Indiana, within the meaning of 29 U.S.C. § 203(s)(1)(A)(i).

                          STATEMENT OF FACTS

19.   At all relevant times, Defendants have been in the restaurant industry,

specializing in producing and serving Chinese food.

20.    Upon information and belief, the Individual Defendant handles payroll and

record keeping for the Corporate Defendant, and is actively involved with the

Corporate Defendant’s day-to-day operations.

21.   Defendants own and operate a restaurant doing business as Jade Garden

Restaurant. Jade Garden has two locations: 920 Johnson Street, Elkhart, Indiana

46514, and 1308 S. Nappanee Street, Elkhart, Indiana 46514. Plaintiffs worked at

both locations during their employment.


                                          5
USDC IN/ND case 3:20-cv-00232-RLM-MGG document 11 filed 05/14/20 page 6 of 10




22.   Bahena was employed by Defendants as a cook. Bahena’s job duties included:

cooking entrees, preparing side items, and cleaning the restaurant.

23.   Bahena worked for Defendants from April 16, 2012 to September 7, 2019.

24.   Bahena typically worked from 9:30 a.m. to 8:30 p.m. Plaintiff typically

worked six days a week, and was off on Wednesdays.

25.   Bahena typically worked 66 hours each week, but often worked more during

times the restaurants were busy.

26.   Bahena was typically paid $2,400 per month, which is approximately $404.76

per week, which yields a regular rate of $8.66 per hour.

27.   Ramirez was employed by Defendants as a dishwasher and a cook. Ramirez’

job duties included: washing dishes, preparing side items, and cleaning the restaurant.

28.   Ramirez worked for Defendants from April 16, 2012 to September 7, 2019.

29.   Ramirez typically worked 66 hours each week, but often worked more during

times the restaurants were busy.

30.   Ramirez was typically paid $1,700 per month, which is approximately

$571.42 per week, which yields a regular rate of $6.13 per hour.

31.   Sanchez was employed by Defendants as a cook. Sanchez’s job duties


                                          6
USDC IN/ND case 3:20-cv-00232-RLM-MGG document 11 filed 05/14/20 page 7 of 10




included: cooking entrees, preparing side items, and cleaning the restaurant.

32.   Sanchez typically worked from 9:30 a.m. to 8:30 p.m. Plaintiff typically

worked six days a week, and was off on Wednesdays.

33.   Sanchez typically worked 66 hours each week, but often worked more during

times the restaurants were busy.

34.   Sanchez was typically paid $2,400 per month, which is approximately

$571.42 per week, which yields a regular rate of $8.66 per hour.

35.   Plaintiffs were all paid straight-time pay for all hours worked, despite working

in excess of 40 hours during their employment.

36.   This failure to pay overtime premium wages to these Plaintiffs and those

similarly situated, can only be considered a willful violation of the FLSA, within the

meaning of 29 U.S.C. § 255(a).

               FLSA COLLECTIVE ACTION ALLEGATIONS

37.    Pursuant to 29 U.S.C. §§ 207 & 216(b), Plaintiffs bring their First Cause of

Action as a collective action under the FLSA on behalf of himself and the following

collective:

      All persons employed by Defendants, at any time since December 12,


                                          7
USDC IN/ND case 3:20-cv-00232-RLM-MGG document 11 filed 05/14/20 page 8 of 10




      2016, and through the entry of judgment in this case (the “Collective
      Action Period”) either who worked as a cooks, dishwashers, and all
      other hourly workers who were not paid overtime wages (the
      “Collective Action Members”).

38.   A collective action is appropriate in this circumstance because Plaintiffs and

the Collective Action Members are similarly situated, in that they were all subjected

to Defendants’ illegal policy of failing to pay an overtime premium for work

performed in excess of 40 hours per week. As a result of this policy, Plaintiffs and

the Collective Action Members did not receive the legally-required overtime

premium payments for all hours worked in excess of 40 hours per week.

39.   The exact number of employees who have suffered the same unpaid overtime

wage injury as Plaintiffs, and have yet to receive redress is unknown at this time.

                     FIRST CAUSE OF ACTION
          FAIR LABOR STANDARDS ACT – UNPAID OVERTIME

40.    Plaintiffs, on behalf of themselves, the Collective Action Members, and the

Class Members, repeat and reallege each and every allegation of the preceding

paragraphs hereof with the same force and effect as though fully set forth herein.

41.   As a result of Defendants’ failure to compensate its employees, including

Plaintiffs and the Collective Action Members, at a rate of not less than one and one-


                                          8
USDC IN/ND case 3:20-cv-00232-RLM-MGG document 11 filed 05/14/20 page 9 of 10




half times their regular rate of pay for work performed in excess of 40 hours per

week, Defendants have violated and continue to violate the FLSA, 29 U.S.C. § 201

et seq., including 29 U.S.C. § 207(a)(1) and 215(a), for which Plaintiffs and the

Collective Action Members are entitled to relief pursuant to 29 U.S.C. 216(b).

42.       Defendants have failed to pay overtime to these hourly employees, with no

colorable argument as to why these workers are exempt. This constitutes a willful

violation of the FLSA within the meaning of 29 U.S.C. § 255(a).

43.       The failure to pay overtime has caused Plaintiffs to suffer lost wages and

interest thereon. Plaintiffs and the Collective Action Members are entitled to recover

from Defendants their unpaid overtime compensation, liquidated damages,

attorney's fees, and costs and disbursements of the action pursuant to 29 U.S.C. §

216(b).

                                PRAYER FOR RELIEF

          Therefore, Plaintiffs respectfully request that this Court grant the following

relief:

a. An order tolling the relevant statutes of limitations;

b. An order declaring that Defendants violated the FLSA;


                                             9
USDC IN/ND case 3:20-cv-00232-RLM-MGG document 11 filed 05/14/20 page 10 of 10




 c. An award of unpaid overtime wages due under the FLSA;

 d. An award of liquidated and/or punitive damages as a result of Defendants’ willful

 failure to pay overtime wages

 e. An award of prejudgment and post-judgment interest;

 f. An award of costs and expenses of this action together with attorney’s fees;

 g. Such other and further relief and this Court deems just and proper.

                         DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs

 demands a trial by jury on all questions of fact raised by the complaint.

 Dated: May 14, 2020

                                        Respectfully submitted,

                                        s/ Brandon A. Thomas
                                        BRANDON A. THOMAS
                                        GA BAR NO.: 742344
                                        The Law Offices of Brandon A. Thomas, PC
                                        1 Glenlake Parkway, Suite 650
                                        Atlanta, GA 30328
                                        Tel: (678) 330-2909
                                        Fax: (678) 638-6201
                                        brandon@overtimeclaimslawyer.com




                                          10
